Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/2021.

Specification
The disclosure is objected to because of the following informalities:
The recitation “groves” are found in [0005-0006], [0018], [0035-0036], [0041], and [0045] and should be “grooves”. 

Claim Objections
Claims 1, 7, 10, and 15 are objected to because of the following informalities:
Claim 1 in line 9 recites “one or more groves” and should be “one or more grooves”.
Claim 1 in line 9 recite “the substantially smooth surface” and should be “the first substantially smooth surface”.
Claim 1 in lines 13-15 recite “a second substantially smooth region…the second substantially smooth region having a second substantially smooth surface” and should be “a second 
Claim 7 in line 2 recite “an end connector comprising;” and should be “an end connector comprising:” with a colon and not a semi-colon.
Claim 7 in line 10 recite “groves” and should be “grooves”.
Claim 7 in line 10 recite “the substantially smooth surface” and should be “the first substantially smooth surface”.
Claim 7 in line 11 recite “groves” and should be “grooves”.
Claim 7 in line 15-18 recite “a second substantially smooth region…the second substantially smooth region having a second substantially smooth surface” and should be “a second 
Claim 7 in line 24-25 recite “that exposes a portion of the reinforcement layer” and should be “that exposes a portion of the reinforcement layer as an exposed reinforcement layer” since line 25 recites “the exposed reinforcement layer” to be clear that the exposed reinforcement layer is directed the previously recited portion of the reinforcement layer. 
Claim 7 in the last line recite “groves” and should be “grooves”.
oves”.
Claim 15 in line 2 recite “the second substantially smooth surface” and should be “the second 

Claim Rejections - 35 USC § 112
Claim 11-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 in lines 2-3 recite “a low compression end connector” which is unclear if the claim is introducing a different end connector than the previously recited end connector of claim 7 or reciting the same end connector. For examination purposes, the limitation will be interpreted as “the end connector” since the drawings show the bend stiffener located over a single end connector. 
All dependent claims of these claims are rejected under 112th second paragraph by virtue of their dependency. Thus, claims 12 and 13 are rejected under 112th second paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claims 1-10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baldwin et al. (US 2015/0176735 A1 hereinafter “Baldwin”). The following contains an alternative interpretation of Baldwin from the previous Office Action.
In regard to claims 1-2, 5, and 7, Baldwin discloses a reinforced hose assembly (Figs. 8-11, 13-14, and 15A-19 show various embodiments of a hose assembly having mechanically equivalent features to grip against a hose and Figs. 4A-6B show various embodiments of the connection between the hose and stem of the assembly having mechanically equivalent features to connect to an inner liner of a hose), comprising: 
an end connector (Fig. 8 shows an end connector), comprising:
a stem (See image below which is taken from Fig. 8) having a stem inner diameter ID, (See image below) and a stem outer diameter OD, (See image below), a stem coupler end (See image below), a stem hose receiver end (See image below), and a fluid passageway defined by the stem ID (See image below, inner diameter defines a fluid pathway), the stem OD including a first hose gripper region that includes first hose grippers (See image below) that is located adjacent the stem coupler end (See image below, first hose gripper region is adjacent to the coupler end similar to the applicant’s invention) and defines a first stem length of the stem (See image below), a first substantially smooth region that extends from the first hose gripper region to the stem hose receiver end and defines a second stem length, the first substantially smooth region having a first substantially smooth surface, except for one or more grooves for 
one or more grooves that includes sealing elements formed in the first substantially smooth surface (Fig. 5B and as previously mentioned above, includes seals in each of the grooves); 
a sealing element received in each of the one or more grooves for sealing elements (Fig. 5B); 3Appl. No. 16/815,824 Response to Restriction Requirement of November 1, 2021 
a ferrule (See image below) having a ferrule inner diameter ID (See image below), a ferrule outer diameter OD (See image below), a ferrule coupler end (See image below), and a ferrule hose receiver end (See image below), the ferrule attached to the stem at a ferrule coupler end (See image below), the ferrule ID including a second hose gripper region that includes second hose grippers (See image below) that opposes the first hose gripper region (See image below, indicated second hose gripper region opposes the first hose gripper region such that the regions radially face one another) and defines a first ferrule length (See image below), a second smooth region that extends from the second hose gripper region to the ferrule hose receiver end and defines a second ferrule length (See image below, indicated second ferrule length is smooth and extends from the indicated second hose gripper region to the indicated 
a cavity (See image below) located between the stem OD and the ferrule ID that extends from the ferrule coupler end to the ferrule hose receiving end (See image below, the cavity extends from the open ferrule end to the ferrule coupler end), the cavity configured to receive an end of a reinforced hose therein (Fig. 16 shows a hose inserted into the cavity); and 
a reinforced hose (Fig. 16 shows a hose) coupled to the end connector (Fig. 16) and having, an inner liner (Fig. 16, inner liner defined by the inner layer of the hose that contacts the stem), an outer cover (Fig. 16, outer cover defined by the outer layer of the hose that contacts the opening end of the ferrule), and a reinforcement layer located between the inner liner and the outer cover (Fig. 16, reinforcement layer defined by the layer between the indicated outer cover and inner liner), a first end of the reinforced hose having a skived section (Figs. 16 and 18-19 shows the outer cover is “skived” and in [0016] describes the outer layer can be “skived”) that exposes a portion of the reinforcement layer (Figs. 16 and 18-19, the portion of the indicated reinforcement layer between the end of the reinforcement layer and the end of the indicated outer cover), the first end being received within the cavity such that an exposed reinforcement layer is gripped by first and second hose gripper regions between the first and second gripper regions (Fig. 16, the indicated reinforcement layer is gripped by the indicated first and 

    PNG
    media_image1.png
    572
    930
    media_image1.png
    Greyscale

In regard to claims 3 and 9, Baldwin discloses the end connector recited in claims 2 and 7, wherein the first hose grippers comprise stem circumferential spines and grooves and the second hose grippers comprise ferrule circumferential spines and grooves (See image for claim 1, both grippers include spines and grooves similar to the grippers at 105a and 140c of the applicant’s invention).  
In regard to claim 4, Baldwin discloses the end connector recited in claim 1, wherein the second stem length includes a hose inner liner dam (Fig. 16, inner liner dam shown at the close-up view of the inner liner which is similar to 105g of the applicant’s invention where the inner liner dam appears to be a shoulder contacting the end of the inner liner), the first hose gripper region extending to the hose inner liner dam 
In regard to claim 6, Baldwin discloses the end connector recited in claim 1, wherein the stem ID has a first stem ID along at least a portion of the first stem length and a second stem ID along at least a portion of the second stem length, and further wherein the second stem ID is less than the first stem ID (See image for claim 1, the second length of the stem has a smaller inner diameter than the inner diameter of the first length).  
In regard to claim 8, Baldwin discloses the reinforced hose assembly recited in claim 7, wherein the skived first end is skived such that the outer cover and the inner liner are skived to expose a portion of the reinforcement layer corresponding to at least a length of the first and second hose gripper regions (Fig. 16, both the indicated outer cover and inner liner are skived such that a portion of the indicated reinforcement layer is exposed and gripped by the first and second grippers), and wherein the skived ends of the outer cover and inner liner are positioned within the cavity and radially opposite each other (Figs. 16 and 18-19 show the skived ends of the outer cover and inner liner are radially opposite to one another and positioned in the cavity).   
In regard to claim 10, Baldwin discloses the reinforced hose assembly recited in claim 7, wherein the one or more grooves for sealing elements comprises three grooves (Fig. 5B shows three grooves with seals).  
In regard to claim 14, Baldwin discloses the reinforced assembly recited in claim 7, wherein the end coupler is a first end coupler (Fig. 16 shows one end of the coupler which is a first end coupler) and the reinforced assembly further comprises a second end coupler located on a second end of the reinforced hose (Fig. 16 shows one end of the hose and in [0003] discloses the background of the invention includes fittings at both ends of the hose).  

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Baldwin (US 2015/0176735 A1) in view of Lantos et al. (US 4,850,619 hereinafter “Lantos”).
Baldwin discloses the reinforced hose assembly recited in claim 7, but does not expressly disclose a bend stiffener located over the reinforced hose and the end connector.  
In the related field of hose couplings, Lantos teaches a flexible sleeve (Flexible sleeve 7 can be interpreted as a bend stiffener which is essentially a sleeve wrapped 
It would have been obvious to one having ordinary skill in the art to have modified the hose coupling of Baldwin to include a flexible sleeve surrounding the contact between the end of the ferrule and the end of the outer liner in order to have the advantage of at least impermeability to liquids as taught by Lantos in 3:27-31.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin (US 2015/0176735 A1) in view of Lantos (US 4,850,619) and further in view of Pedersen (US 2015/0020910 A1).
In regard to claim 12, Baldwin and Lantos disclose the reinforced hose assembly recited in claim 11, and Lantos further teaches the bend stiffener covering a portion of the end connector and a portion of the reinforced hose (See the rejection above for claim 11).
Baldwin and Lantos do not expressly disclose the bend stiffener comprises a molded or machined nylon or polyurethane material and the bend stiffener tapering from a thicker cross section over the end connector to a thinner cross section over the outer cover.  
In the related field of flexible pipe couplings, Pedersen teaches a bend limiter made of polymer that includes polyurethane (In [0055] discloses the bend limiter can be made of polyurethane) and the bend limiter tapers from a thicker cross section over an 
It would have been obvious to one having ordinary skill in the art to have modified the bend stiffener of Baldwin in view of Lantos to be made of polyurethane and taper from a thicker cross-section to a thinner cross-section towards the end of the stiffener in order to have the advantage of a material having a desired bend and flexible characteristic and a shape having a desired bend and flexible characteristic as taught by Pedersen in [0055-0056] with regard to the material and [0113] with regard to the tapering shape.
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Baldwin in view of Lantos such that bend stiffener tapers in thickness towards the ends of the stiffener, since this would prevent unwanted snagging at the ends of the bend stiffener and reduce the weight of the stiffener.  It has been held that a change of shape is obvious absent persuasive evidence that the particular configuration of the claimed taper was significant.  In re Dailey 357 F.2d 669, 672-73 (CCPA 1966) (See MPEP 2144.04(IV)(B))."
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In this case, it would have been obvious to one having ordinary skill in the art to use polyurethane since it is a material that provides at least the benefit of being lightweight, abrasion resistance, and corrosion 
In regard to claim 13, Baldwin, Lantos, and Pedersen discloses the reinforced hose assembly recited in claim 12, and Lantos further teaches the bend stiffener is adhesively attached to the end connector and outer cover with a flexible adhesive (In 4:21-25 discloses 7 is glued to the end connector and outer cover).  
It would have been obvious to one having ordinary skill in the art to have modified the hose coupling of Baldwin to include a flexible sleeve glued around the contact between the end of the ferrule and the end of the outer liner in order to have the advantage of at least impermeability to liquids as taught by Lantos in 3:27-31 and 4:21-25.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Baldwin (US 2015/0176735 A1) in view of Continental AG (EP 0260547 B1).
Baldwin discloses the reinforced hose assembly recited in claim 7, but does not expressly disclose an outer diameter of the reinforced hose within the cavity proximate the second smooth surface has a maximum compression of about 10%.
	In the related field of hose fittings, Continental AG teaches a hose (Fig. 1, hose 1) clamped between a sleeve (Fig. 1, sleeve 3 which can be interpreted as a ferrule) and a nipple (Fig. 1, nipple 2 can be interpreted as a stem) and the hose is slightly compressed, generally not more than 10% (In [0006] of the English translation discloses “generally not more than 10% - is radially compressed”). 
.

Response to Arguments
Applicant's arguments filed 03/16/2022 have been fully considered but they are not persuasive.
In response to applicant’s arguments that Baldwin fails to teach or disclose the second substantially smooth region extend from the second hose gripper region to the ferrule hose receiver end and the second substantially smooth region having a second substantially smooth surface, however, the Examiner disagrees because the second hose gripper region of Baldwin can be interpreted as the section including all the grippers in the ferrule as annotated in the rejection above for claim 1. Further, adjacent the second hose gripper region of Baldwin includes a second smooth surface. See the updated rejection above that includes an alternative interpretation of Baldwin that meets all the limitations of claims 1 and 7.

	Conclusion
The following prior arts previously made of record and not relied upon are considered pertinent to applicant's disclosure and relevant to the newly added limitation 
Gilbreath et al. (US 10,514,120) in Fig. 9, Nacsa et al. (US 2011/0068572 A1), Dixon-Roche (US 6,505,649) in Fig. 6, and Trujillo et al. (US 8,439,405) show hose couplers that include a ferrule having internal grippers that transition to a smooth surface towards the open end of the ferrule. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679